Name: 91/139/EEC: Commission Decision of 28 February 1991 authorizing Germany to specify a minimum number of animals in the case of applications for premiums for maintaining suckler cows (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  means of agricultural production;  Europe
 Date Published: 1991-03-14

 Avis juridique important|31991D013991/139/EEC: Commission Decision of 28 February 1991 authorizing Germany to specify a minimum number of animals in the case of applications for premiums for maintaining suckler cows (Only the German text is authentic) Official Journal L 067 , 14/03/1991 P. 0045 - 0045COMMISSION DECISION of 28 February 1991 authorizing Germany to specify a minimum number of animals in the case of applications for premiums for maintaining suckler cows (Only the German text is authentic) (91/139/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular the second paragraph of Article 1 thereof, Whereas, in accordance with the second paragraph of Article 1 of Regulation (EEC) No 1357/80, Member States may be authorized, for administrative reasons, to stipulate that the applications for the premium concern a minimum number of animals; whereas, pursuant to Article 1 (6) of Commission Regulation (EEC) No 1244/82 of 19 May 1982 laying down detailed rules implementing the system of premiums for maintaining suckler cows (3), as last amended by Regulation (EEC) No 2079/90 (4), the said authorization may be granted only if certain requirements are met; Whereas Germany has applied for an authorization, as referred to above; to stipulate that each application should concern three animals or more; whereas this is in compliance with the conditions laid down in Article 1 (6) of Regulation (EEC) No 1244/82; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal; HAS ADOPTED THIS DECISION: Article 1 Germany is hereby authorized to stipulate that the applications for the premium for suckler cows which are submitted as from 15 June 1991 must each concern three animals or more. Article 2 This Decision is addressed to the German Federal Republic. Done at Brussels, 28 February 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 140, 5. 6. 1980, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 143, 20. 5. 1982, p. 20. (4) OJ No L 190, 21. 7. 1990, p. 15.